Citation Nr: 0609093	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  09-14 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service-connected bilateral hearing loss.




REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs








ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision of the RO.  

In January 2004, the veteran testified at a personal hearing 
before a Hearing Officer at the RO.  

In May 2005, the Board remanded the veteran's claim for 
additional evidentiary development.  



FINDINGS OF FACT

The service-connected bilateral hearing loss is not shown to 
be manifested by auditory acuity level 



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West Supp. 
2005); 38 C.F.R. §§ 4.7, 4.85, 4.86 including Diagnostic Code 
6100 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2005).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in March 2002 and 
May 2002 in which the RO advised the veteran of the type of 
evidence needed to substantiate his increased rating claim.  

In these letters, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believed might be relevant to his claims and 
what VA would do to assist him in the development of his 
claims.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  

Furthermore, with respect to the increased rating claims, the 
Board finds that, to the extent possible, all obtainable 
evidence identified by the veteran has been obtained and 
associated with the claims folder and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, in May 2005, the Board remanded the veteran's 
case for further evidentiary development.  Also, the RO has 
arranged for the veteran to undergo several VA examinations 
in order to determine the current severity of his service-
connected hearing loss disability.  The reports of these 
examinations were obtained and associated with the claims 
folder.  

Further, the veteran testified at a personal hearing held at 
the RO before a Hearing Officer in January 2004.  The veteran 
was scheduled to appear at another personal hearing in April 
2005; however, he failed to report due to his incarceration.  

Therefore, with respect to the veteran's increased rating 
claims. the Board finds that VA has fully satisfied the 
requirements of VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2005).  


Increased rating for service-connected bilateral hearing loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  

To evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels, ranging from numeric level I for essentially 
normal acuity to numeric level XI for profound deafness.  38 
C.F.R. § 4.85; see Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

The service-connected bilateral hearing loss is currently 
rated as 30 percent disabling under 38 C.F.R. § 4.85, 
Diagnostic Code (DC) 6100.  He contends that a higher rating 
is warranted.  

Having reviewed the record, the Board finds that the evidence 
is against the veteran's claim.  In essence, the credible and 
probative evidence does not establish that his hearing loss 
disability meets the criteria for a rating higher than 30 
percent in this case.  

In this regard, the Board notes that the veteran underwent 
the initial VA audiological evaluation with respect to his 
current claim in April 2002.  For comparison purposes, the 
examiner referenced the July 1998 VA audiology examination 
findings.  

Based on clinical testing, the veteran's responses to pure 
tones were inconsistent at 250 and 500 Hertz for both ears.  
The examiner noted that behavioral responses given by the 
veteran indicated a profound sensorineural hearing loss in 
both ears with no response better than 100 decibels at any 
frequencies.  

The veteran had speech recognition scores of 48 percent in 
each ear which indicated poor inter test consistency.  The 
examiner reported that the veteran's responses were 
inconsistent and that test consistency did not improve after 
re-instruction.  Tympanograms were within normal limits in 
both ears.  

The examiner concluded that, due to response inconsistency 
and poor intertest consistency, diagnosis was that of 
pseudohypacusis (hearing loss that lacks any organic lesion).  

In May 2003, the veteran underwent VA audio examination.  
Again, the examiner reported continued inconsistent test 
behavior, evidenced by poor agreement between speech 
recognition tests and pure tone averages.  

The veteran was noted to be unresponsive to any pure tone 
thresholds except for 500 Hertz in the left ear where he 
responded at 105 decibels.  

His speech reception thresholds were 100 decibel hearing loss 
in each ear.  Word recognition scores of 72 percent was 
reported for the right ear and 40 percent in the left ear, 
were reported to be "better than one would expect on the 
basis of his pure tone thresholds."  

Tympanograms were consistent with normal middle ear pressure 
and tympanic membrane compliance.  Absent acoustic reflexes 
suggest a significant hearing loss, however, the examiner 
opined that the veteran's hearing loss "[might] be 
exacerbated [sic] based on the aforementioned observations."  

In his personal hearing, the veteran testified that he had a 
current hearing loss disability that requires the use of 
hearing aids.  Without the use of hearing devices, the 
veteran reported hearing difficulty in conversation, which in 
turned, affected his ability to find work.  

A review of VA outpatient audiology records dated from 2001 
to 2004 reflect the veteran's use of bilateral hearing aids.  
Recent VA audiological evidence dated in August and September 
2004 reflects that the use of bilateral hearing aids resulted 
in the veteran's report of "immediate improvement in hearing 
sensitivity."  

Pure tone testing indicated bilateral profound sensorineural 
hearing loss across the frequency range.  Speech recognition 
testing at 115 decibels was recorded at 40 percent for the 
right ear and 36 percent for the left ear.  

In summary, since filing his increased rating claim, the 
record reflects that the veteran underwent VA audiological 
evaluations in April 2002 and May 2003 and that the results 
of each of these evaluations were found to be unreliable by 
the examiners due to the veteran's inconsistent responses 
during testing.  

The veteran has testified that the VA examination testing was 
inaccurate and that he did indeed suffer from profound 
bilateral hearing loss.  However, the Board finds the 
veteran's assertions in this regard are not supported by the 
evidence of record.  

In essence, the Board believes the opinions of the examiners 
who conducted his VA audiological evaluations to be more 
credible and probative than the veteran's assertions that the 
results of his testing was accurate and that the veteran's 
responses inconsistent.  

On VA examination in April 2002, the veteran was responded to 
normal voice instructions given by the examiner without the 
help of visual cues and without his hearing aids in his ears.  

However, the examiner concluded that due to the veteran's 
response inconsistency and poor intertest consistency, the 
veteran's behavioral audiometric measures could not be 
determined accurately.  The final diagnosis was that of 
pseudohypacusis.  

On VA examination in May 2003, the examiner again noted the 
veteran's inconsistent test behavior and concluded that the 
veteran's hearing loss might be exaggerated.  

With respect to the veteran's assertions that the VA 
examination results were inaccurate, the Board finds that 
there is no evidence of record to support this assertion.  

Although his claims folder was indeed returned to the 
examiner who conducted the May 2003 evaluation, the Board 
believes that this was so the examiner could specifically 
comment on the reliability of the audiometry results in light 
of the findings of two previous examinations.  The Board 
believes this to be a reasonable action undertaken to clarify 
the medical evidence of record.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). It is the responsibility of veterans to 
cooperate with VA. See Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The Board believes that VA has done its utmost to develop the 
evidence with respect to the veteran's claim.  However, as 
discussed hereinabove, it appears that the veteran failed to 
cooperate during his most recent VA audiological evaluations 
of record.  

Consequently, the Board finds that the credible and probative 
evidence of record does not establish that his hearing loss 
disability meets the criteria for a rating higher than 30 
percent.  Thus, the claim for increase must be denied.  



ORDER

An increased evaluation in excess of 30 percent for service-
connected bilateral hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


